FILED
                            NOT FOR PUBLICATION                             DEC 01 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



XIAOYUAN MA, etc.                                No. 08-70354

              Petitioner,                        Agency No. A044-414-695

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 18, 2011
                            San Francisco, California

Before: McKEOWN and M. SMITH, Circuit Judges, and BREWSTER, Senior
District Judge.**

       Petitioner Xiaoyuan Ma, a native and citizen of the People’s Republic of

China, petitions for review of the Board of Immigration Appeal’s final order

denying her application for asylum, withholding of removal, and relief under the



       *     This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **     The Honorable Rudi M. Brewster, Senior District Judge for the United
States District Court for Southern California, sitting by designation.
Convention Against Torture (CAT). Because the parties are familiar with the

factual and procedural history of this case, we repeat only those facts necessary to

resolve the issues raised on appeal. We have jurisdiction pursuant to 8 U.S.C.

§ 1252, and we deny Ma’s petition for review.

      Even if we assume, without deciding, that Ma’s petition for asylum was

timely, we conclude that substantial evidence supports the immigration judge’s (IJ)

adverse credibility finding. The IJ concluded that Ma was not credible based on

her testimony at the hearing that her second marriage was a bona fide marriage

despite overwhelming evidence to the contrary, including a signed statement from

her former second husband stating that he never lived with her and that the

marriage was arranged by a third party in order for Ma to gain immigration

benefits. Moreover, Ma gave inconsistent and changing testimony regarding the

circumstances of her relationship with her current third husband and about when

she knew her conditional lawful permanent resident status ended. Thus,

considering the totality of the circumstances, the IJ properly based its adverse

credibility finding on these inconsistencies, which bear on Ma’s veracity. See Ren

v. Holder, 648 F.3d 1079, 1084 (9th Cir. 2011).

      Outside of her testimony, Ma did not present the IJ with any specific

objective evidence to demonstrate that she had a well-founded fear of persecution.


                                          2
Ma did not present corroborating evidence and because of the adverse credibility

finding, the IJ was not required to give her notice that corroborating evidence was

required and afford her an opportunity to present such evidence. See id. at 1091 &

n.11. Furthermore, the 2005 China country report contained evidence that

returnees to China with United States citizen children may be forgiven and not

forced to undergo any procedures. AR at 151, 261. Thus, in the absence of

credible testimony and additional objective evidence, Ma’s asylum claim fails. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Because Ma’s

withholding of removal and CAT claims are based on the same testimony found to

be not credible, those claims also fail. See id. at 1156-57.

      PETITION DENIED.




                                           3